                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                                          )
JASMINE HUFFMAN, JUSTIN ACKERS,                           )
CAITLYN HALL, and BENJAMIN CHAMBERS-                      )
MAHER,                                                    )
                                                          )
              Plaintiffs,                                 ) C.A. 21-10986-ADB
                                                          )
                       v.                                 )
                                                          )
CITY OF BOSTON, and MICHAEL BURKE,                        )
EDWARD JOSEPH NOLAN, and MICHAEL                          )
J. MCMANUS, in their individual capacities,               )
                                                          )
           Defendants.                                    )
__________________________________________                )

                    L.R. 16.1(D)(3) CERTIFICATE OF PLAINTIFF
                          BENJAMIN CHAMBERS-MAHER

       I, Benjamin Chambers-Maher, hereby certify that I have conferred with counsel with

a view to establishing a budget for the costs of conducting the full course and alternative

courses of the above litigation. In addition, we have conferred regarding resolution of this

case through alternative dispute resolution.


Date: August 2, 2021                /s/ Benjamin Chambers-Maher
                                    Benjamin Chambers-Maher



       I, Howard Friedman, hereby certify that I have complied with the requirements of
L.R. 16.1 (D)(3).



Date: August 6, 2021                /s/ Howard Friedman
                                    Howard Friedman
CERTIFICATE OF SERVICE

I certify that on this day I caused a true copy of the above
document to be served upon the attorney of record for
all parties via CM/ECF.

Date: 8/20/2021              /s/ Howard Friedman
                             Howard Friedman
